EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, and 19 are allowable because the prior art of record does not disclose or reasonably suggest an entire combination of a text recognition method, apparatus, and computer program comprising obtaining by a first server sample text data, the sample text data comprising a plurality of sample phrases, generating a recognition model based on the sample phrases by performing training on a plurality of training nodes, each training node being a server connected to the first server, comprising distributing by the first server the sample phrases to the plurality of training nodes according to a predecessor word of each sample phrase, the predecessor word of the sample phrase being a previous word of a current word in the sample phrase, the current word being a last word in the sample phrase, and each word being a phrase having an independent meaning, wherein sample phrases with the same predecessor word are distributed to a same training node, distributing by the first server for each sample phrase a corresponding syntax coefficient to a training node which the sample phrase is distributed to by traversing all orders in the sample text data, the syntax coefficient being obtained by the first server according to a word frequency of the sample phrase in an order to which the sample phrase belongs to, wherein an order indicates quantity of words in one sample phrase, and the sample text data comprises one or more sample phrases belonging to each order, after being distributed with the sample phrases and corresponding syntax coefficients, respectively obtaining by each of the plurality of training nodes independently in parallel, recognition coefficients of the sample phrases distributed to the corresponding training node, the recognition 
Generally, the prior art of record does not disclose or reasonably suggest an entire combination that is directed to an architecture for generating a recognition model, where a first server distributes a syntax coefficient to each of a plurality of training nodes.  Huang et al. (U.S. Patent Publication 2016/0306794) remains the closest prior art of record.  However, Applicant’s arguments are persuasive that Huang et al. fails to disclose an architecture that includes a first server distributing syntax coefficients to training nodes.  Huang et al. includes a task-distribution server cluster 210, a mapping server cluster 220, and reduction server cluster 230, but neither task-distribution server 210 nor mapping server 220 is clearly described as generating n-gram statistics.  Instead, Huang et al.’s mapping nodes are only stated to generate key-value pairs, the 
The Specification, ¶[0020]: Figure 1, provides a server 106 and a plurality of training nodes as servers 108-1, 108-2, and 108-n.  The Specification, ¶[0034], describes that each server 108-1 is configured to obtain the word frequencies and syntax coefficients of sample phrases.  Similarly, Applicant’s Specification, ¶[0051], describes an embodiment of syntax coefficients being distributed to corresponding training nodes, where these syntax coefficients are stated to correspond to a discount rate for obtaining a syntax probability.  Additionally, Applicant’s Specification, ¶[0063], states that a syntax coefficient is distributed to a corresponding training node. 
Conceivably, one skilled in the art could understand that it might be obvious to redistribute functionalities from a first server to a second server according to principles of distributed processing, so that syntax coefficients are calculated at a mapping server instead of a reducing server of Huang et al.  However, there is a limited amount of alternative prior art in this area, and the subject matter is narrowly claimed.  Brants et al. (U.S. Patent Publication 2013/0346059) discloses similar prior art for training a language model with n-grams and backoff probabilities, where distributed training is provided by MapReduce.  Specifically, Brants et al., at ¶[0045] - ¶[0051], describes Map as taking input (key, value) pairs and producing a set of intermediate (key,value) pairs.  But Brants et al. does not provide an architecture where a mapping server distributes syntax coefficients, e.g., a discount rate.  Slava Katz (“Estimation of Probabilities from Sparse Data for the Language Model Components of a Speech Recognizer”) equivalently discloses a discount rate corresponding to a syntax coefficient of 
The Specification, ¶[0004], states an objective of preventing memory overflow and training interruption caused by limited operation resources and memory resources when training a model for recognizing text, which may affect the accuracy of a generated model. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        April 13, 2021